DETAILED ACTION
Status of Claims
This is a non-final office action in reply to the application filed on May 22, 2019.
Claims 1-20 are currently pending.



 and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 08/09/2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, claims 1-7 falls within statutory class of process, claims 8-14 falls within statutory class of an article of manufacturing and claims 15-20 falls within statutory class of a machine.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
identifying, using a spend behavior cohort identification system, top-level spend behavior cohorts of spend transactions based on one or more spend behavior characteristics of spend transactions, wherein the spend behavior cohort identification system executes using one or more computer systems; 
recursively or iteratively dividing, using a divisive analysis system, a selected top-level spend behavior cohort in a top-down manner resulting in a plurality of sub-level spend behavior cohorts arranged in a hierarchy with the selected top-level spend behavior cohort being at a root of the hierarchy and the plurality of sub-level spend behavior cohorts being descendants of the selected top-level spend behavior cohort within the hierarchy; wherein each spend behavior cohort, of the plurality of sub-level spend behavior cohorts arranged in the hierarchy, includes spend transactions from the selected top-level spend behavior cohort; wherein the divisive analysis system executes using one or more computer systems; 
computer systems; 
causing, using a spend risk flagging system, display of an indication in a user interface that the particular spend transaction is risky; wherein the spend risk flagging system executed using one or more computer systems; and 
wherein the method is performed by a computing system having one or more processors and storage media storing one or more computer programs including instructions configured to perform the method.
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Certain Methods of Organizing Human Activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertisings, marketing or sales activities or behaviors; business relations).  Spend behaviors are analyzed/determined and this speaks to sales activities or behaviors. The identified recitation also falls within Mathematical Concepts including mathematical relationships, mathematical formulas or equations and mathematical calculations. The independent claims describes the Hierarchical divisive clustering  (top-down) process i.e., dendrogram (root, leaf) and outlier identification using statistical analysis (claim 6, empirical rule and claim 7, box plot). Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The computing system having one or more processors and storage media are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of receiving/determining/transmitting data. Further, a processor configured to cause receiving/determining/transmitting data to a workforce management system is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do 
Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations (e.g., the present claims); receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims 2-7, 9-14 and 16-20 do not cure the above stated 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, 11-12, 15-16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mathias Holm, Machine learning and spending patterns: A study on the possibility of identifying riskily spending behavior, KTH, School of Computer Science and Communication (CSC), 2018-01-30, hereinafter “Holm” in view of Kuna et al., Outlier detection in audit logs for application systems, Information Systems 44 (2014) 22–33, hereinafter “Kuna” and Elliot, JR. et al., (US 2009/0307049 A1) hereinafter “Elliot, JR.”
Claim 1:
Holm as shown discloses a method, the method comprising:
identifying, using a spend behavior cohort identification system, top-level spend behavior cohorts of spend transactions based on one or more spend behavior characteristics of spend transactions, (page 2, Chapter 1. Introduction “investigating patterns in the spending behaviour of individuals.” Page 4, Chapter 1. Introduction “use bank statements in order to study the spending behaviour of individuals” and page 17: “The amount of clusters can then be decided by splitting the dendrogram at different levels. The dendrogram can be constructed either in a bottom-up or top-down manner”);
wherein the spend behavior cohort identification system executes using one or more computer systems (page 24: Chapter 3. Methods 3.1.5 Hardware The experiments in this study has been executed on a desktop computer with 16 GiB of RAM using a 8-core Intel Core i7-2700K processor with a clock rate of 3.50 GHz. The operating system used is Ubuntu 16.04.2 LTS desktop version.”);
recursively or iteratively dividing, using a divisive analysis system, a selected top-level spend behavior cohort in a top-down manner resulting in a plurality of sub-level spend behavior cohorts arranged in a hierarchy with the selected top-level spend behavior cohort being at a root of the hierarchy and the plurality of sub-level spend behavior cohorts being descendants of the selected top-level spend behavior cohort within the hierarchy; wherein each spend behavior cohort, of the plurality of sub-level spend behavior cohorts arranged in the hierarchy, includes spend transactions from the selected top-level spend behavior cohort; (page 17, Chapter 2. Previous work 2.2.2. Hierarchical clustering and K-means: “The hierarchical algorithms generates a hierarchy of clusters by developing a tree-based structure referred to as a dendrogram. […] Hierarchical methods operates by starting of with the individual data points and gradually builds the clusters while partitional methods has to be initialized with a set of seeds or clusters that are iteratively revised.” Page 18: “hierarchical methods can be divided into bottom-up, also referred to as agglomerative, and top-down, referred to as divisive. The divisive method starts by grouping all data points into one cluster and then gradually splits the clusters into smaller ones while the agglomerative start with every data point in its own cluster and gradually merge clusters into larger ones. The root level of a generated dendrogram represents the entire dataset and when traversing the tree, every child node contains a subset of the data points contained in the parent cluster. Each leaf node in the dendrogram corresponds to a data point in the dataset.” And page 2: 1.1 Research Question: “The hypothesis is that with complete information on the transactions and spendings of an 
wherein the divisive analysis system executes using one or more computer systems (page 24: Chapter 3. Methods 3.1.5 Hardware The experiments in this study has been executed on a desktop computer with 16 GiB of RAM using a 8-core Intel Core i7-2700K processor with a clock rate of 3.50 GHz. The operating system used is Ubuntu 16.04.2 LTS desktop version.”);
Holm teaches “A study on the possibility of identifying riskily spending behavior” (Tittle) see also page 6: “, if it is noticed that an individual alter the spending behaviour toward one associated with a higher risk, the company could make the individual aware of this before any major financial problems arise.” As explained above Holm teaches a dendrogram that represent the entire data set and each leaf node represents a data point in the data set. Figures 4.8 and 4.9 illustrates the outliers. Holm is silence with regard to the following limitations. However Kuna in an analogous art of data clustering management for the purpose of providing the following limitations as shown does:
detecting, using an automatic spend risk identification system, a particular spend transaction that is a statistical outlier among spend transactions of a leaf spend behavior cohort of the plurality of sub-level spend behavior cohorts arranged in the hierarchy (page 30: “In the context of this system, let us list some common operations considered anomalous in the audit log: […] purchases or expenditure authorizations out of the regular parameters, or unauthorized transactions according to the internal procedures of the entity.” See also page 23: “Clustering is a data mining technique that may be employed for outlier detection. This strategy consists of unsupervised learning, during which data are automatically assigned to one of several clusters according to certain shared characteristics. A tuple is more likely to be tagged as an outlier the further it falls from the rest of the sample. Several clustering techniques are available, including the following: – Hierarchical clustering, which produces a hierarchy of clusters within the dataset. This technique's results are usually presented 
wherein the automatic spend risk identification system executes using one or more computer systems (page 32: “the efficiency of the results obtained by the computer must be calculated by comparison with those obtained by manual auditing.”);
Both Holm and Kuna teaches data clustering management. Holm teaches in the Abstract: “Two different approaches to unsupervised clustering are used and compared in the study, one being K-means and the other an hierarchical approach..” Kuna teaches in page 23: “Clustering is a data mining technique that may be employed for outlier detection.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Kuna would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kuna to the teaching of Holm would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as detecting, using an automatic spend risk identification system, a particular spend transaction that is a statistical outlier among spend transactions of a leaf spend behavior cohort of the plurality of sub-level spend behavior cohorts arranged in the hierarchy into similar systems. Further, as noted by Kuna “We have successfully created a process to combine different data mining algorithms aimed at outlier detection in alphanumeric data within information systems' audit logs. This aim was achieved by combining outlier detection algorithms and classification algorithms to validate the results for each tuple.” (Kuna, page 32).

causing, using a spend risk flagging system, display of an indication in a user interface that the particular spend transaction is risky (¶ 0022: “The system 100 may include a clustering system 102 that clusters merchants based on transaction information for merchants and purchasers. The clustering system 102 may derive profile information for the merchant clusters and transmit the profile information for use by a fraud detection system 104, […] A fraud alert system 108 can determine whether the transactions appear fraudulent based on the scored transaction. If the fraud alert system 108 determines that a transaction is likely fraudulent, the system 108 can alert concerned parties, such as the merchant involved in the transaction, a financial institution (e.g., credit card company) facilitating the transaction, or an owner of an account used to in the purchase (e.g., a debit or credit cardholder).”);
wherein the spend risk flagging system executed using one or more computer systems; and (Figure 1);
Both Holm and Elliot, JR. teaches data clustering management. Holm teaches in the Abstract: “Two different approaches to unsupervised clustering are used and compared in the study, one being K-means and the other an hierarchical approach.” Kuna teaches in ¶ 0040: “The clustering system 200 can represent a purchasing history of a group of people by weighting on the edges to represent frequency of purchase.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Elliot, JR. would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Elliot, JR. to the teaching of Holm in view of Kuna would have yielded predictable results because the level of ordinary skill in the art 
In addition, Holm teaches:
wherein the method is performed by a computing system having one or more processors and storage media storing one or more computer programs including instructions configured to perform the method (page 24: Chapter 3. Methods 3.1.5 Hardware The experiments in this study has been executed on a desktop computer with 16 GiB of RAM using a 8-core Intel Core i7-2700K processor with a clock rate of 3.50 GHz. The operating system used is Ubuntu 16.04.2 LTS desktop version.”);
Claim 2:
Holm as shown discloses the following limitations:
wherein at each division of a spend behavior cohort in the hierarchy the spend behavior cohort is divided based on determining a categorical attribute value, of a predefined set of categorical attribute values, that minimizes spend variance of spend transactions belonging to the spend behavior cohort (pages 26-29, 3.2.2 Calculating features, “We have decided to call the groups the category statistics and the general statistics. The category statistics, not to be confused with categorical features, got the name from the fact that the different transactions are being classified into different categories based on the nature of the transaction, such as if the transaction is an ATM withdrawal or a purchase in a grocery store. The general statistics group on the other hand contains features such as the average balance kept or the spendings in each week of the month.” And page 19: “Ward’s criterion seeks to form clusters in a way that minimizes the loss of information correlated to merging clusters. It is also 
Claim 4:
Holm as shown discloses the following limitations:
further comprising identifying, using the spend behavior cohort identification system, the top-level spend behavior cohorts of spend transactions based on spend transactions all have a same spend transaction type (pages 26-27, “Table 3.1: The different categories that the features are split into”);
Claim 5:
Holm is silence with regard to the following limitations. However Kuna in an analogous art of data clustering management for the purpose of providing the following limitations as shown does:
wherein the same spend transaction type is expense report (page 30: “In the context of this system, let us list some common operations considered anomalous in the audit log: […] purchases or expenditure authorizations out of the regular parameters”);
Both Holm and Kuna teaches data clustering management. Holm teaches in the Abstract: “Two different approaches to unsupervised clustering are used and compared in the study, one being K-means and the other an hierarchical approach..” Kuna teaches in page 23: “Clustering is a data mining technique that may be employed for outlier detection.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Kuna would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kuna to the teaching of Holm would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the same spend transaction type is expense report into similar systems. Further, as noted by Kuna “We have successfully created a process to combine different data mining algorithms aimed at 
Claims 8 and 15:
The limitations of claims 8 and 15 encompass substantially the same scope as claim 1. Accordingly, those similar limitations are rejected in substantially the same manner as claim 1, as described above. 
Claims 9 and 16:
The limitations of claims 9 and 16 encompass substantially the same scope as claim 2. Accordingly, those similar limitations are rejected in substantially the same manner as claim 2, as described above. 
Claims 11 and 18:
The limitations of claims 11 and 18 encompass substantially the same scope as claim 4. Accordingly, those similar limitations are rejected in substantially the same manner as claim 4, as described above. 
Claim 12:
Holm is silence with regard to the following limitations. However Kuna in an analogous art of data clustering management for the purpose of providing the following limitations as shown does:
wherein the same spend transaction type is a purchase order (page 30: “In the context of this system, let us list some common operations considered anomalous in the audit log: […] purchases or expenditure authorizations out of the regular parameters” page 29, see table 8);
Both Holm and Kuna teaches data clustering management. Holm teaches in the Abstract: “Two different approaches to unsupervised clustering are used and compared in the study, one being K-means and the other an hierarchical approach..” Kuna teaches in page 23: “Clustering is a data mining technique that may be employed for outlier detection.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards .
Claims 6-7, 13-14 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mathias Holm, Machine learning and spending patterns: A study on the possibility of identifying riskily spending behavior, KTH, School of Computer Science and Communication (CSC), 2018-01-30, hereinafter “Holm” in view of Kuna et al., Outlier detection in audit logs for application systems, Information Systems 44 (2014) 22–33, hereinafter “Kuna” and Elliot, JR. et al., (US 2009/0307049 A1) hereinafter “Elliot, JR.” as applied to claims 1, 8 and 15 further in view of Erin Dienes, I Have An Outlier! CTSPedia, 07 Sep 2011, hereinafter “Dienes”.
Claim 6:
As explained above an outlier is identified. Holm in view of Kuna and Elliot, JR. is silence with regard to the following limitations. However Dienes in an analogous art of outlier data analysis for the purpose of providing the following limitations as shown does:
further comprising: detecting, using the automatic spend risk identification system, the particular spend transaction that is the statistical outlier among spend transactions of the leaf spend behavior cohort based on determining that a spend amount of the particular spend transaction is greater than three deviations from a mean spend amount of the leaf spend behavior cohort (page 2, Calculate the Z-score: “In this procedure we calculate the z-score for each observation (fix this). Any z-score greater than 3 or less than -3 is considered to be an outlier. This rule of thumb is empirical rule. From this rule we see that almost all of the data (99.7%) should be within three standard deviations from the mean. By calculating the z-score we are standardizing the observation, meaning the standard deviation is now 1. Thus from the empirical rule we expect 99.7% of the z-scores to be within -3 and 3.”);
Both Holm and Dienes teaches outlier data analysis. Holm teaches in page 39: “Looking at Figure 4.8, that visualizes the clustering assignments of the Complete linkage method with 2 clusters in a two-dimensional space, we can see that the 6 most distant outliers has been clustered into one cluster.” Dienes teaches in page 2: “There are two ways in which to determine if an observation is an outlier. One method (z-score) only applies to data sets with frequency distributions that are mound shaped and symmetric. The other method has no such assumptions.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Dienes would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Dienes to the teaching of Holm would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as further comprising: detecting, using the automatic spend risk identification system, the particular spend transaction that is the statistical outlier among spend transactions of the leaf spend behavior cohort based on determining that a spend amount of the particular spend transaction is greater than three deviations from a mean spend amount of the leaf spend behavior cohort into similar systems. Further, as noted by Dienes “An outlier could be an observation that resulted from a mistake or other extraneous effect, or it could simply be a rare observation from the target population. James wants to be careful when considering removing the outlier from the analysis as it may convey significant information. A safe rule is to discard an outlier only if there is direct evidence that it represents an error in recording, a miscalculation, a malfunctioning of equipment, or a similar type of circumstance.” (Dienes, page 2).
Claim 7:

further comprising:  -40-detecting, using the automatic spend risk identification system, the particular spend transaction that is the statistical outlier among spend transactions of the leaf spend behavior cohort based on determining that a spend amount of the particular spend transaction is above an upper inner Tukey fence (box plot) spend amount of the spend behavior cohort (page 2, Calculate the Inner and Outer Fences This procedure stems from the construction of a box plot. An observation is considered an outlier if it exceeds a distance of 1.5 times the interquartile range (IQR) below the lower quartile or above the upper quartile. The values of the lower quartile - 1.5 x IQR and upper quartile + 1.5 x IQR are known as the inner fences. Furthermore if the observation exceeds the lower quartile - 3 x IQR or the upper quartile + 3 x IQR then it is considered an extreme outlier. These values are known as the outer fences.”);
Both Holm and Dienes teaches outlier data analysis. Holm teaches in page 39: “Looking at Figure 4.8, that visualizes the clustering assignments of the Complete linkage method with 2 clusters in a two-dimensional space, we can see that the 6 most distant outliers has been clustered into one cluster.” Dienes teaches in page 2: “There are two ways in which to determine if an observation is an outlier. One method (z-score) only applies to data sets with frequency distributions that are mound shaped and symmetric. The other method has no such assumptions.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Dienes would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Dienes to the teaching of Holm would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as further comprising: detecting, using the automatic spend risk identification 
Claims 13 and 19:
The limitations of claims 13 and 19 encompass substantially the same scope as claim 6. Accordingly, those similar limitations are rejected in substantially the same manner as claim 6, as described above. 
Claims 14 and 20:
The limitations of claims 14 and 20 encompass substantially the same scope as claim 7. Accordingly, those similar limitations are rejected in substantially the same manner as claim 7, as described above. 
Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday 8:00 am - 5:00 pm, Tuesday 8:00 – 4:00 pm and Wednesday 8:00 – 2:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623